UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4764


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RYALL QUINCY MAJORS, a/k/a Teeny, a/k/a 3,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:04-cr-70123-JLK-2)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender for the Western District of Virginia, Christine
Madeleine Lee, Assistant Federal Public Defender for Appellate Litigation, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for Appellant. Thomas T.
Cullen, United States Attorney, Roanoke, Virginia, Jean B. Hudson, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ryall Quincy Majors appeals the 10-month sentence imposed after the district

court revoked his supervised release.        Majors asserts that his sentence is plainly

unreasonable because he made sincere efforts to combat his alcoholism and complied

with his release terms while on home confinement before his revocation hearing.

According to Majors, rather than sentence him above the bottom of his policy statement

range, the district court should have credited Majors for the state time he served for his

violating conduct, and for the time that he was on house arrest. Finding no error, we

affirm.

          “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). Accordingly, when we review a revocation

sentence, we “take[] a more deferential appellate posture concerning issues of fact and

the exercise of discretion than reasonableness review for guidelines sentences.” United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal quotation marks omitted).

“We will affirm a revocation sentence if it is within the statutory maximum and is not

‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). “And even if a

revocation sentence is plainly unreasonable, we will still affirm if we find that any errors

are harmless.” Slappy, 872 F.3d at 207.

          To consider whether a revocation sentence is plainly unreasonable, we first must

determine whether the sentence is procedurally or substantively unreasonable. See id. at

                                              2
546. In making this determination, “we follow generally the procedural and substantive

considerations that we employ in our review of original sentences, . . . with some

necessary modifications to take into account the unique nature of supervised release

revocation sentences.” Crudup, 461 F.3d at 438-39. Thus, a revocation sentence is

procedurally reasonable if the district court adequately explains the chosen sentence after

considering the Guidelines’ Chapter Seven policy statements and the applicable statutory

sentencing factors. See United States v. Thompson, 595 F.3d 544, 546-47 (4th Cir. 2010).

A revocation sentence is substantively reasonable if the court “sufficiently state[s] a

proper basis for its conclusion that” the defendant should receive the sentence imposed.

Crudup, 461 F.3d at 440. “Only if we find a revocation sentence unreasonable do we

consider whether it is ‘plainly’ so, relying on the definition of ‘plain’ used in our ‘plain’

error analysis[,]” i.e., “clear” or “obvious.” Slappy, 872 F.3d at 208 (alterations and

internal quotation marks omitted).

       Applying these standards, we readily conclude that Majors’ sentence is neither

procedurally nor substantively unreasonable, and therefore is not plainly unreasonable.

Although defense counsel asked that Majors’ supervision be continued to allow him to

pursue new employment and participate in Virginia’s Alcohol Safety Program (VASP),

the district court denied the request based on Majors’ two prior unsuccessful VASP

attempts and, given his four arrests for driving under the influence (DUI), the threat he

posed to the community. The district court also denied counsel’s request for a 30-day

sentence, recognizing that Majors served little jail time for his past DUI offenses, and the



                                             3
court decided, based on Majors’ current violations and past inability to comply with his

supervised release terms, that a 10-month sentence was appropriate.

       Because the Guidelines instruct courts to run a revocation sentence consecutive to

any other prison term for conduct that is the basis for revocation, the district was not

obligated to give Majors credit for time served in state prison. See U.S. Sentencing

Guidelines Manual ch. 7, pt. B, introductory cmt. (2016). And, rather than credit Majors

for time he served on house arrest, the district court appropriately exercised its discretion

to base its sentencing decision on Majors’ breach of trust and repeated inability to comply

with his supervised release terms. Because the district court provided an individualized

assessment of Majors’ situation, and since the 10-month sentence was based on

permissible sentencing factors and fully consistent with the purpose of addressing

supervised release violations, we conclude that Majors’ sentence is both procedurally and

substantively reasonable and, thus, not plainly unreasonable. See Crudup, 461 F.3d at

440.

       Based on the foregoing, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             4